 SAMSON TUG AND BARGE CO.317Samson Tug and Barge Company,Inc.andInlandBoatmen'sUnion of the Pacific,Puget SoundDivision,affiliatedwith Seafarers InternationalUnionofNorthAmerica,AFL-CIO. Case19-CA-5348November 24, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a charge filed on July 1, 1971, by InlandBoatmen's Union of the Pacific Puget Sound Divi-sion, affiliated with Seafarers International Union ofNorth America, AFL-CIO, herein called the Union,and duly served on Samson Tug and Barge Company,Inc.,herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, bytheRegionalDirector for Region 19, issued acomplaint on September 9, 1971, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before a Trial Examiner wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on June 23, 1971,following a Board election in Case 19-RM-877 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; i and that, commencingon or about July 1, 1971, and at all times thereafter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so. OnSeptember 17, 1971, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint.On September 22, 1971, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on September 29,1971, the Board issued an order transferring theproceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent did notfile a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the1Official notice is taken ofthe recordin the representation proceeding,Case l9-RM-877,as the term"record" isdefined in Secs 102 68 and102.69(f) of theBoard's Rules and Regulations,Series 8, as amended SeeLTV Electrosystems, Inc,166NLRB 938, enfd 388 F 2d 683 (CA 4,National LaborRelations Board has delegated itsauthorityin this proceeding to a three-member panel.Upon the entire record in this proceeding,the Boardmakes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondent deniesthe validity of the Union's certification on the groundthat in the underlying representation proceeding,Case 19-RM-877, the Board failed to accord it dueprocess with respect to Respondent's Objection 2 tothe election by failing to follow the Board's owninstructions and precedents and by denying Respon-dent'smotion for reconsideration of Objection 2; itsmotion to vacate its prior Decision and CertificationofRepresentative; and motion either to direct asecond election or a hearing on, or additionalinvestigation of, Respondent's Objection 2. We findno merit in Respondent's position.The record in Case 19-RM-877 indicates that, in amail ballot election conducted pursuant to a Stipula-tion for CertificationUpon Consent Election, 10ballotswere cast for, and 9 against, the Union.Respondent thereafter filed timely objections toconduct affecting the results of the election whichalleged, in substance, that after the employees hadreceived their mail ballots, union representatives heldtwo meetings of employees while the latter were in apay status and that employees were informed by theUnion that another election could not be held for 2years if the Union lost the present election. After aninvestigation, the Regional Director issued a Reporton Objections to Election in which he recommendedthat the objections be overruled in their entirety andtheUnion certified. The Respondent filed timelyexceptions to the Regional Director's report.On June 23, 1971, the Board issued a Decision andCertification of Representative in which it adoptedthe findings and recommendations of the RegionalDirector and certified the Union. Thereafter, on July19, 1971, the Respondent filed a motion for reconsid-eration of Decision and Certification of Representa-tive and Other Relief in which it requested a secondelection, or, alternatively, a hearing or additionalinvestigation. The Board, in an Order of August 26,1971, denied the motion as containing nothing notpreviously considered by the Board.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled to1968),Golden Age BeverageCo, 167 NLRB 151,Intertype Co v. Penello,269 F Supp 573 (D.C Va., 1967);Follett Corp,164 NLRB 378, enfd. 397F.2d 91 (C.A 7, 1968);Sec 9(d) of the NLRA194 NLRB No. 46 318DECISIONSOF NATIONALLABOR RELATIONS BOARDrelitigate issueswhich were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is an Alaska corporation engaged in thetowing of barges in the State of Alaska and elsewhere.During the most recent calendar year income fromsalesand services to customers outside the State ofAlaska exceeded $50,000 and the dollar volume of itssales and services to firms which, in turn,made salesto customers, outside Alaska exceeded $50,000. Thetotaldollar volume ofall its salesand servicesexceeded $500,000.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assertjurisdiction herein.company owners, officers, shore employees andguards and supervisors as defined in the Act.2.The certificationOn March 12, 1971, a majority of the employees ofRespondent in said unit, in a mail ballot electionconducted under the supervision of the RegionalDirector-for Region 19 designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on June 23, 1971, and the Union continuesto be such exclusive representative within the mean-ing of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about July 1, 1971, and at alltimes thereafter, the Union has requested the Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout July 1, 1971, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that the Respondent has, sinceJuly 1, 1971, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit,and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.II.THELABOR ORGANIZATION INVOLVEDInland Boatmen's Union of the Pacific, PugetSound Division, affiliated with Seafarers Internation-alUnion of North America, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondent consti-tutea unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All regular tug and barge employees; excludingIV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of-the Act, we shallorder that it cease and desist therefrom, and, uponrequest,, bargain collectively with the Union as the2 SeePittsburgh Plate Glass Co v. N L.RB,313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs 102.67(f) and 102.69(c) SAMSON TUG AND BARGE CO.exclusive representative of -all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected' bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recogniz-ed bargaining representative in the appropriate unit.SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB226, 229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379U.S. 817;Burnett Construction Company,149 NLRB1419, 1421, enfd, 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Samson Tug and Barge Company, Inc., is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Inland Boatmen's Union of the Pacific, PugetSound Division, affiliated with Seafarers Internation-alUnion of North America, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.3.All regular tug and barge employees; excludingcompany owners, officers, shore employees andguards and supervisors, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.Since June 23, 1971, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about July 1, 1971, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDER319Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent,Samson Tug and Barge Company, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment, with Inland Boatmen's Union of thePacific, Puget Sound Division, affiliated with Seafar-ersInternationalUnion of North America,AFL-CIO, as the exclusive bargaining representativeof its employees in the following appropriate unit:All regular tug and barge employees; excludingcompany owners, officers, shore employees andguards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its office in Sitka, Alaska, and aboardeach of its boats copies of the attached notice marked"Appendix." 3Copies of said notice, on formsprovided by the Regional Director for Region 19 afterbeing duly signed by Respondent's representative,shallbe posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3 In the event that this Order is enforcedby a Judgment of a UnitedStates Courtof Appeals, the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall be changed to read"PostedPursuant to a Judgmentof the UnitedStates Courtof AppealsEnforcingan Order ofthe NationalLaborRelations Board." 320DECISIONSOF NATIONAL LABORRELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with InlandBoatmen's Union of the Pacific, Puget SoundDivision, affiliated with Seafarers InternationalUnion of North America, AFL-CIO, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:Alh:regular tug and barge employees; exclud-ing.company owners, officers, shore employ-ees-'and guards and supervisors as defined inthe Act.DatedBySAMSON TUG ANDBARGE COMPANY, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 10th Floor, Republic Building, 1511 ThirdAvenue, Seattle, -Washington 98101,Telephone206-442-4532.